Citation Nr: 1125804	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  06-09 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating higher than 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than March 24, 2006, for the award of service connection for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel



INTRODUCTION

The Veteran served on active duty from August 1957 to May 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board issued a decision in March 2008 that denied service connection for coronary artery disease as secondary to service-connected diabetes mellitus as well as an increased initial rating for PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which issued a Memorandum Decision in July 2009 that vacated the Board's decision and remanded the case to the Board.

The Board remanded these matters to the originating agency in a February 2010 for further action.  Also on appeal at that time was a June 2007 rating decision that denied entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).  The Appeals Management Center (AMC) granted service connection for coronary artery disease in an April 2010 rating decision.  In November 2009, a TDIU was granted.  

The issue of entitlement to an effective date earlier than March 24, 2006, for the award of service connection for PTSD is decided herein, whereas the issue of entitlement to an initial disability rating higher than 30 percent for PTSD is addressed in the Remand that follows the Order section of this decision.


FINDINGS OF FACT

1.  Service connection for PTSD was denied in an unappealed rating decision of February 8, 2005, based on a claim received October 13, 2004.

2.  A claim to reopen the claim for service connection for PTSD was received on March 24, 2006.

3.  The Veteran's claim for service connection for PTSD was reopened on the basis of new and material evidence, including service department records that VA could not have obtained when it decided the claim in February 2005 because the Veteran failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center (JSRRC), or from any other official source.

4.  Service connection for PTSD was granted on the basis of direct service incurrence.  


CONCLUSION OF LAW

The criteria for an earlier effective date than March 24, 2006, for the grant of service connection for PTSD are not met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that, "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n making the determinations under [section 7261(a)], the Court shall . . . take due account of the rule of prejudicial error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies equally to the effective-date element of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided appropriate notice with respect to the effective-date element of the claim in a letter mailed in May 2006, prior to the initial adjudication of the claim to reopen.

The Board also finds VA has complied with its duty to assist the Veteran in the development of the claims herein decided.  In this regard, the Board notes that service treatment records (STR) and VA treatment records were obtained, as well as records from providers identified by the Veteran as having relevant records.  The Veteran was afforded appropriate VA examinations, most recently in October 2009.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to support the assignment of an earlier effective date for the grant of service connection.  The Board is also unaware of any such evidence.

Moreover, in the Court's decision vacating the Board's March 2008 denial, no deficiency in the notice or assistance provided to the Veteran was cited.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  

Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection for PTSD generally requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  See 38 C.F.R. § 3.1(r).

If a claim is received within one year after separation from service, the effective date for the grant of service connection is the day following separation from service; otherwise, it is the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(b)(2).

The effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).

However, pursuant to 38 C.F.R. § 3.156(c), a final decision will be reconsidered when new and material evidence, in the form of service records, results in the reopening of a claim and a retroactive evaluation may be assigned.  See Spencer v. Brown, 4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 1994); see also 38 C.F.R. § 3.400(q)(2) (2010).

The Board observes that during the pendency of this appeal, the provisions of 38 C.F.R. § 3.156(c) were amended, effective October 6, 2006.  See 71 Fed. Reg. 52,455-52,457 (Sept. 6, 2006) (now codified at 38 C.F.R. § 3.156(c) (2010)).

Under the prior regulation, where the new and material evidence consisted of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered by the adjudicating agency of original jurisdiction (AOJ).  This included official service department records which presumably had been misplaced and now been located and forwarded to VA.  See 38 C.F.R. § 3.156(c) (2006).

The Board notes that the preamble in the proposed regulation contains a full explanation of the bases for the change in regulation.  See 70 Fed. Reg. 35,388-35,390 (June 20, 2005).  The preamble notes that the use of the words "new and material evidence" was confusing as it inferred that VA may reopen a claim when service department records were received that were not available before.  The effective date of such a claim would be the date of the reopened claim.  It was noted that, in practice, when VA received service department records that were previously unavailable at the time of the prior decision, VA may reconsider the prior decision.  The effective date assigned would relate back to the date of the original claim, or date entitlement arose, whichever is later.  The effective date would not be limited to the date of the claim to reopen.

The change was intended to broaden the description of service department records to include unit records, such as those received from the U.S. Army and Joint Services Records Research Center (JSRRC) (formerly U.S. Armed Services Center for Research of Unit Records (USASCRUR)) that pertain to military experiences claimed by a Veteran.  It was noted that such evidence may be particularly valuable in connection to claims for benefits for PTSD.  Id. at 35,388; see also Vigil v. Peake, 22 Vet. App. 63 (2008).

The revised regulation provides:

(c) Service department records.  (1) Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Such records include, but are not limited to: (i) Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of paragraph (c) of this section are met; (ii) Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and (iii) Declassified records that could not have been obtained because the records were classified when VA decided the claim.  
(2) Paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  
(3) An award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  
(4) A retroactive evaluation of disability resulting from disease or injury subsequently service connected on the basis of the new evidence from the service department must be supported adequately by medical evidence.  Where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly, except as it may be affected by the filing date of the original claim.  See 38 C.F.R. § 3.156(c) (2010).

A finally-adjudicated claim is one that has become final by the expiration of one year after the date of notice of disallowance.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  A previous determination that is final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record in a case before VA with respect to benefits under the laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, VA will give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Historically, a February 8, 2005, rating decision by the RO denied service connection for PTSD based on a determination the Veteran had not submitted a diagnosis of PTSD or adequate evidence of an in-service stressor, though it was confirmed that he served in Vietnam.  The Veteran had provided general information about his unit taking on fire in his stressor statement, and a private medical record noted that he witnessed injured and dead comrades.  No specifics as to names or battles were provided.  The RO found that he did not have a military occupational specialty that confirmed combat, did not have any documentation of stressors or combat in his service records, and did not have any awards or decorations which would allow presumption of combat.  The Veteran was notified of the denial and filed a timely notice of disagreement.  A statement of the case was issued on July 11, 2005.  He did not perfect his appeal with the filing of a timely substantive appeal.  Further, the Veteran did not assert the February 2005 rating decision was clearly and unmistakably erroneous.  The February 2005 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302.

After the unappealed February 2005 rating decision, the Veteran filed a VA Form 21-4138 entitled evidence in support of PTSD claim-stressor statement, on March 24, 2006.  This statement indicates that he had been in the 510th and 577th Engineer Companies and gave further details of his service in Vietnam.  It indicates that in June 1970, a comrade, PFC Hager, was killed when an M-16 went off hitting him in the chest.  He sent a copy of the Vietnam Veterans Memorial Directory of names showing an individual by that name was killed in his unit during the time the Veteran was in Vietnam.  The RO handled the form as a request to reopen the claim.  After verifying the man's name and the incident with JSRRC, the RO sent the Veteran for a VA examination.  The Veteran reported to the examiner in December 2006 that while in Vietnam, his friend Hager was in a motor pool with him when he was killed while he was riding in the back of a two and a half ton truck when a weapon went off.  The Veteran was in the same motor pool.  They were stationed at Dong Jung.  The Veteran reported he did not actually witness the shot but stated that it was the most traumatic thing that happened to him in Vietnam.  The diagnosis was PTSD based on traumatic events in service as reported.

The RO reopened the claim based on the new and material evidence and granted service connection based on the confirmed stressor which supported the diagnosis of PTSD.  The Board notes that this new and material evidence included service department records, as verification of the death of his comrade was made through service department records researched by JSRRC.  However, the information provided prior to March 24, 2006, was insufficient to permit verification of the stressors through the service department or JSRRC.  The Veteran did not identify his comrade nor did he report this incident until March 24, 2006.  The VA examiner made the valid diagnosis of PTSD based on this verified stressor in December 2006.  Thus, the effective date should be the later of the date entitlement arose or the date of receipt of the reopened claim under controlling regulation.  The reopened claim was received March 24, 2006.  This is the proper effective date.  The Board finds no basis for an earlier effective date.  


ORDER

Entitlement to an earlier effective date than March 24, 2006, for the award of service connection for PTSD is denied.


REMAND

The Veteran seeks an increased rating for his PTSD.  The Board's February 2010 remand specifically directed that additional VA and private medical records should be associated with the claims folder, based on the observation that it appeared that the Veteran was receiving ongoing treatment for PTSD.  The Board notes that the Veteran was afforded a VA examination in October 2009.  He reported that he was seeing Dr. Hoeper for treatment of PTSD on an ongoing basis.  However, a review of the record documents that the last request for treatment records from Edwin W. Hoeper, M.D., of the Goldsboro Psychiatric Clinic, was on February 12, 2007.  VA must make attempts to obtain all relevant treatment notes in existence for this Veteran.  The Board notes that these records are potentially relevant to the claim for increased initial rating for PTSD.  

The Court has held that compliance with a remand is not discretionary and that failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  Since the Board cannot conclude that the records were requested, the claim must again be remanded for compliance with this directive.  

Accordingly, this case is remanded to the RO or AMC in Washington, DC for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding, pertinent VA and private medical records, including records from Goldsboro Psychiatric Clinic.

2.  The RO or the AMC should undertake any other development it determines to be warranted, to include affording the Veteran examination to determine the nature and extent of his PTSD if necessary.

3.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified, but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


